Title: To Benjamin Franklin from Anthony Tissington, 13 June 1769
From: Tissington, Anthony
To: Franklin, Benjamin


Dear Sir
Alfreton 13th June 1769
After two Months of Illness and Hurry, I cannot help inquiring if you and Mrs. Stevenson are well, and if you think of visiting Dirbyshire this Summer.

For three weeks after I left London I lay Ill of its Smoak; have been since in North Wales; and about the end of this month must go into Scotland, so shall have the benefit of change of Air.
Inclosed I send you a Letter from Richard Parkin the young man who din’d with you, to which You’l be so kind as to give such answer as you think proper, to me here, or to him at Middleton Tyas near Richmond Yorkshire. If I shou’d go too, you’d soon people America: but I’ve heared nothing of the mining scheme since I left London.
My Wife is much better; can walk a mile or two; and now hopes a compleat recovery. This She desires you’l tell Mrs. Stevenson—to whom and to your Self She joins in best wishes with Dear Sir Yours very affectionately
Anth Tissington
I’m very glad to learn that the American affairs will be settled to your wish.
 
Addressed: To / Benjamin Franklin Esqr / in Cravenstreet——Strand / London
